DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on March 11, 2022 regarding Application No. 16/549,971.  The instant application is a divisional of parent Application No. 15/195,616.  Applicants amended claims 1 and 7 and previously canceled claim 5.  Claims 1-4, 6, and 7 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on March 11, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (After Final Consideration Pilot Program 2. 0 Request filed on February 16, 2022) been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2015-0097316 application filed in Korea on July 8, 2015 has been filed.

Response to Arguments
Applicants’ arguments filed on February 16, 2022 have been fully considered but they are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Oonishi in WO 2012/111584 A1 (hereinafter Oonishi; a full translation and original copy is/was provided with the first Office action issued in response to the RCE filed on March 11, 2022).

Regarding claim 1, Oonishi teaches:
A display device comprising (A display device 1 comprising; Figure 1 and [0012]): 
a display module comprising (a display module comprising; see Figure 1): 
a display panel (a display panel 2; Figure 1 and [0012]); 
a circuit board electrically connected to the display panel (a circuit board 10 electrically connected to the display panel 2; Figure 1, [0012], and [0016], see also [0017]); 
a driving device mounted on the circuit board and configured to apply an electrical signal to the display panel (a driving device 20 mounted on the circuit board 10 and configured to apply an electrical signal to the display panel 2; Figure 1, [0012], and [0017]); and 
a case comprising a bottom portion and a sidewall portion extending from the bottom portion (a case 4, 8, 9a, and 9b comprising a bottom portion (4, 8, and 9b corresponding to a bottom portion) and a sidewall portion 9b extending from the bottom portion (4, 8, and 9b corresponding to a bottom portion); see Figure 1 and [0013]-[0015]), 
wherein the sidewall portion comprises a first protrusion portion and a second protrusion portion that is spaced apart from the first protrusion portion in a thickness direction of the display panel (wherein the sidewall portion 9b comprises a first protrusion portion 9c (upper 9c) and a second protrusion portion 9c (lower 9c) that is space apart from the first protrusion portion 9c (upper 9c) in a thickness direction (substantially parallel to a direction that is normal to a display surface of the display panel 2) of the display panel 2; Figure 1, [0012], [0015], and [0019]), and 
wherein a portion of the driving device protrudes from the circuit board in a direction toward the sidewall portion and is between the first protrusion portion and the second protrusion portion in the thickness direction of the display panel and is facing the sidewall portion, the thickness direction of the display panel being substantially parallel to a direction that is normal to a display surface of the display panel (wherein a portion of the .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oonishi in view of Kim in US 2009/0135329 A1 (hereinafter Kim).

Regarding claim 2, Oonishi teaches:
The display device of claim 1, wherein the circuit board comprises an insulating layer and a ground pattern electrically connected to ground, and directly facing the first and second protrusion portions (wherein the circuit board 10 comprises an insulating layer and a ground pattern 15 electrically connected to ground, and directly facing the first (upper 9c) and second (lower 9c) protrusion portions 9c; Figures 1 and 2 and [0017]-[0019], see also [0023]).  
	However, it is noted that Oonishi does not teach:
wherein the circuit board comprises a ground layer and a ground pattern electrically connected to the ground layer, and 
wherein the first and second protrusion portions are spaced from the ground pattern.
	Kim teaches:
wherein a circuit board comprises a ground layer and a ground pattern electrically connected to the ground layer (wherein a circuit board 240 comprises a ground layer and a ground pattern 247 electrically connected to the ground layer; see FIG. 4 and [0075]), and 
wherein first and second protrusion portions are spaced from the ground pattern (wherein first 122 and second 123 protrusion portions are spaced from the ground pattern 247; FIGs. 3 and 7 and [0079]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Oonishi to include: the features taught by Kim, such that Oonishi as modified teaches: wherein the circuit board comprises a ground layer, an insulating layer, and a ground pattern electrically connected to the ground layer, and directly facing the first and second protrusion portions (the circuit board, insulating layer, ground pattern, and first and second protrusions taught by Oonishi combined with the circuit board, ground layer, and ground pattern taught by Kim), and wherein the first and second protrusion portions are spaced from the ground pattern (the first and second protrusions and ground pattern taught by Oonishi combined with the first and second protrusions and ground pattern taught by Kim), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a display device including circuit board component protection taught by Kim ([0057], [0075], and [0076]) is comparable to the display device including circuit board component protection taught by Oonishi ([0018] and [0023]) because they are both display devices that include circuit board component protection.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Oonishi to include: the features taught by Kim, with the predictable result of providing a display device that includes circuit board component protection including the features taught by Kim.

	Regarding claim 6, Oonishi as modified by Kim teaches:
The display device of claim 2, wherein the first and second protrusion portions are configured to transfer static electricity from the case to the ground pattern (Oonishi: wherein .

	Regarding claim 7, Oonishi teaches:
A display device comprising (A display device 1 comprising; Figure 1 and [0012]): 
a display panel (a display panel 2; Figure 1 and [0012]); 
a circuit board electrically connected to the display panel (a circuit board 10 electrically connected to the display panel 2; Figure 1, [0012] and [0016], see also [0017]); and 
a driving device mounted on the circuit board and configured to apply an electrical signal to the display panel (a driving device 20 mounted on the circuit board 10 and configured to apply an electrical signal to the display panel 2; Figure 1, [0012], and [0017]); and 
a case comprising (a case 4, 8, 9a, and 9b comprising; see Figure 1 and [0013]-[0015]): 
a metal body portion comprising a bottom portion and a sidewall portion bending from the bottom portion, wherein a portion of the driving device faces the sidewall portion, and protrudes from the circuit board in a direction toward the sidewall portion (a metal body portion 4, 8, 9a, and 9b (4, 9a, and 9b of 4, 8, 9a, and 9b are metal) comprising a bottom portion (4, 8, and 9b corresponding to a bottom portion) and a sidewall portion 9b bending from the bottom portion (4, 8, and 9b corresponding to a bottom portion), wherein a ; and 
metal protrusion portions protruding from the sidewall portion and comprising a first metal protrusion portion and a second metal protrusion portion spaced apart from the first metal protrusion portion in a thickness direction of the display panel, the thickness direction of the display panel being substantially parallel to a direction that is normal to a display surface of the display panel (metal protrusion portions 9c protruding from the sidewall portion 9b and comprising a first metal protrusion portion 9c (upper 9c) and a second metal protrusion portion 9c (lower 9c) spaced apart from the first metal protrusion portion 9c (upper 9c) in a thickness direction (substantially parallel to a direction that is normal to a display surface of the display panel 2) of the display panel 2, the thickness direction of the display panel 2 being substantially parallel to a direction that is normal to a display surface of the display panel 2; Figure 1, [0012], [0015], and [0019]; note: “substantially parallel” is interpreted as parallel given variations in manufacturing), 
wherein the circuit board comprises (wherein the circuit board 10 comprises; Figures 1 and 2, [0016], and [0017]): 
ground patterns electrically connected to ground and comprising a first ground pattern facing the first metal protrusion portion and a second ground pattern facing the second metal protrusion portion (ground patterns 15 (ground patterns 15 . 
However, it is noted that Oonishi does not teach:
a ground layer; and 
ground patterns electrically connected to the ground layer.
	Kim teaches:
a ground layer (a ground layer; see [0075]); and 
a ground pattern electrically connected to the ground layer (a ground pattern 247 electrically connected to the ground layer; FIG. 4 and [0075]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Oonishi to include: the features taught by Kim, such that Oonishi as modified teaches: a ground layer (the ground layer taught by Kim); and 
ground patterns electrically connected to the ground layer and comprising a first ground pattern facing the first metal protrusion portion and a second ground pattern facing the second metal protrusion portion (the ground patterns, ground, first and second ground patterns, and first and second metal protrusion portions taught by Oonishi and/or as modified combined with the ground pattern and Kim), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a display device including circuit board component protection taught by Kim ([0057], [0075], and [0076]) is comparable to the display device including circuit board component protection taught by Oonishi ([0018] and [0023]) because they are both display devices that include circuit board component protection.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the display device taught by Oonishi to include: the features taught by Kim, with the predictable result of providing a display device that includes circuit board component protection including the features taught by Kim.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oonishi in view of Ben-Eliyahu et al. in US 2009/0107736 A1 (hereinafter Ben-Eliyahu).

Regarding claim 3, Oonishi teaches:
The display device of claim 1. 
However, it is noted that Oonishi does not teach:
wherein the display panel further comprises a first pad part electrically connected to the circuit board, and 
wherein the circuit board further comprises a second pad part connected to the first pad part by a conductive adhesive member.
	Ben-Eliyahu teaches:
wherein a display panel further comprises a first pad part electrically connected to a circuit board (wherein a display panel 312 and 550 further comprises a first pad part 37 , and 
wherein the circuit board further comprises a second pad part connected to the first pad part by a conductive adhesive member (wherein the circuit board 30 further comprises a second pad part 32 connected to the first pad part 37 by a conductive adhesive member such as anisotropic conductive material; see [0116]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Oonishi to include: the features taught by Be-Eliyahu, such that Oonishi as modified teaches: wherein the display panel further comprises a first pad part electrically connected to the circuit board (the display panel and circuit board taught by Oonishi combined with the display panel, first pad part, and circuit board taught by Ben-Eliyahu), and wherein the circuit board further comprises a second pad part connected to the first pad part by a conductive adhesive member (the circuit board taught by Oonishi combined with the circuit board, first and second pad parts, and conductive adhesive member taught by Ben-Eliyahu), in order to provide low manufacturing costs.  (Ben-Eliyahu: [0009]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oonishi in view of Ueda et al. in 5,838,412 (hereinafter Ueda).

Regarding claim 4, Oonishi teaches:
The display device of claim 1.  

	However, it is noted that Oonishi does not teach:
wherein the circuit board comprises a flexible circuit board.
	Ueda teaches:
wherein a circuit board comprises a flexible circuit board (wherein a circuit board FPC2 comprises a flexible circuit board FPC2; FIG. 1 and col 7, ll. 49-50).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Oonishi to include: the feature taught by Ueda, such that Oonishi as modified teaches: the claimed features, because such a modification would have been obvious to try.  More specifically, the flexible circuit board taught by Ueda is one of a predictable and ascertainable group of similar features, which are: a flexible circuit board and a non-flexible circuit board.  This group addresses the design need of providing a circuit board with a reasonable level of success.  Therefore, it would have been obvious to try to modify the display device taught by Oonishi to include: the feature taught by Ueda, since there are a finite number of identified, predictable potential solutions to the recognized need (as discussed above) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/21/2022